DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claim(s) 23-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or render obvious the instant application.  The closest prior art the examiner has found are Hathaway (US Patent Application Publication 20090048971) and Dominguez (US Patent Application Publication 20030200184).  Hathaway teaches a decryption server that will convert a dynamic verification to a static verification value for conventional verification techniques when the dynamic verification value is valid, however fails to teach sending the message to the issuer when the dynamic verification value is not valid as claimed in the instant application.  Dominguez teaches using a data field in the request message to indicate an authentication status.  None of the references, alone or in combination, teach the limitations  “responsive to determining that the dynamic verification value is not a valid dynamic verification value: sending, by the server computer to the issuer computer operated by the issuer of the account identifier, the first authorization request message comprising the dynamic verification value stored in the data field reserved for static verification values, and receiving, from the issuer computer, an authorization response message indicating that the transaction is denied, because the dynamic verification value that was received by the issuer computer was not a correct static verification value associated with the account identifier”.  

Reasons for Patent Eligibility

The claimed invention recites the limitations:
	receiving, at the server computer, a first authorization request message for a transaction, the first authorization request message comprising an account identifier and a dynamic verification value, the dynamic verification value being stored, in the first authorization request message, in a data field reserved for static verification values;
determining, by the server computer, whether the dynamic verification value is a valid dynamic verification value;
responsive to determining that the dynamic verification value is a valid dynamic verification value:
generating, by the server computer, a second authorization request message comprising the account identifier and a static verification value that replaces the valid dynamic verification value stored in the data field reserved for static verification values, and
sending, by the server computer to an issuer computer operated by an issuer of the account identifier, the second authorization request message comprising the static verification value instead of the first authorization request message comprising the valid dynamic verification value; and
responsive to determining that the dynamic verification value is not a valid dynamic verification value:
sending, by the server computer to the issuer computer operated by the issuer of the account identifier, the first authorization request message comprising the dynamic verification value stored in the data field reserved for static verification values, and
receiving, from the issuer computer, an authorization response message indicating that the transaction is denied, because the dynamic verification value that was received by the issuer computer was not a correct static verification value associated with the account identifier.

These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application as the claims provide a solution for allowing legacy systems that use static verification values to utilize the benefits of dynamic verification values without having to modify their computer systems by using a server computer to validate received dynamic verification values for a transaction and then substitute a static verification value into the authorization message to be sent to legacy systems (that are not equipped to verify dynamic verification values), and thereafter the legacy system can validate the transaction based on the static verification value.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, claims 23-42 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/G.S.C./Examiner, Art Unit 3694      

/ELDA G MILEF/Primary Examiner, Art Unit 3694